UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N - Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File Number: 811-06351 Name and Address of Registrant: Green Century Funds 114 State Street Suite 200 Boston, Massachusetts 02109 Name and address of agent for service: Green Century Capital Management, Inc. 114 State Street Suite 200 Boston, Massachusetts 02109 Registrants telephone number: (617) 482-0800 Date of fiscal year end: July 31 Date of reporting period: April 30, 2009 Item 1 . Schedule of Investments The Schedules of Investments for the Green Century Funds are set forth below. GREEN CENTURY BALANCED FUND PORTFOLIO OF INVESTMENTS April 30, 2009 (Unaudited) SHARES VALUE COMMON STOCKS - 60.6% Technology Hardware & Equipment - 6.7% Apple, Inc. (a) 3,235 $ 407,060 Brocade Communications Systems, Inc. (a) 30,000 173,400 Cisco Systems, Inc. (a) 18,940 365,921 EMC Corporation (a) 15,000 187,950 Hewlett-Packard Company 19,000 683,620 International Business Machines Corporation 10,700 1,104,347 2,922,298 Capital Goods - 6.6% 3M Company 10,795 621,792 American Science & Engineering, Inc. 4,500 271,170 Emerson Electric Company 13,660 464,986 Gardner Denver, Inc. (a) 8,400 223,608 Illinois Tool Works, Inc. 11,990 393,272 Koninklijke Philips Electronics N.V. American Depositary Receipt (b) 9,000 161,820 Pentair, Inc. 19,500 519,480 Quanta Services, Inc. (a) 9,600 218,208 2,874,336 Renewable Energy & Energy Efficiency - 6.4% Cree, Inc. (a) 12,000 328,680 Energy Conversion Devices, Inc. (a) 6,000 110,280 First Solar, Inc. (a) 2,015 377,389 GT Solar International, Inc. (a) 18,000 127,620 International Rectifier Corporation (a) 21,000 354,480 Itron, Inc. (a) 3,720 171,120 Johnson Controls, Inc. 14,250 270,893 MEMC Electronic Materials, Inc. (a) 10,600 171,720 OM Group, Inc. (a) 8,600 239,596 Ormat Technologies, Inc. 7,800 274,560 SunPower Corporation, Class A (a) 6,600 180,708 Ultralife Corporation (a) 21,000 150,150 2,757,196 Pharmaceuticals & Biotechnology - 5.2% Amgen, Inc. (a) 4,500 218,115 Genzyme Corporation (a) 11,600 618,628 Johnson & Johnson 13,640 714,190 Teva Pharmaceutical Industries Ltd. American Depositary Receipt (b) 11,485 504,077 Waters Corporation (a) 5,000 220,850 2,275,860 Healthcare Equipment & Services - 4.4% Baxter International, Inc. 8,600 417,100 Becton, Dickinson and Company 3,300 199,584 DENTSPLY International, Inc. 6,400 183,168 Gen-Probe, Inc. (a) 2,685 129,310 Hologic, Inc. (a) 14,950 222,157 Medtronic, Inc. 18,750 600,000 UnitedHealth Group, Inc. 7,530 177,105 1,928,424 Diversified Financials - 3.4% American Express Company 5,755 145,141 Bank of America Corporation 13,370 119,394 Charles Schwab Corporation (The) 16,000 295,680 Goldman Sachs Group, Inc. (The) 2,500 321,250 JPMorgan Chase & Company 11,570 381,810 Northern Trust Corporation 4,000 217,440 1,480,715 Software & Services - 3.4% Adobe Systems, Inc. (a) 4,000 109,400 Google, Inc., Class A (a) 560 221,743 Microsoft Corporation 21,950 444,707 Oracle Corporation 35,200 680,768 1,456,618 Food & Beverage - 3.2% General Mills, Inc. 16,900 856,661 J. M. Smucker Company (The) 13,105 516,337 1,372,998 Telecommunication Services - 2.9% AT&T, Inc. 18,475 473,329 BT Group PLC American Depositary Receipt (b) 8,500 116,705 Telefonica S.A. American Depositary Receipt (b) 11,900 669,851 1,259,885 Media - 2.6% John Wiley & Sons, Inc., Class A 20,225 685,627 McGraw-Hill Companies, Inc. (The) 15,310 461,597 1,147,224 Insurance - 2.1% Chubb Corporation 11,345 441,888 Horace Mann Educators Corporation 17,000 149,260 W. R. Berkley Corporation 14,000 334,740 925,888 Banks - 2.1% Barclays PLC American Depositary Receipt (b) 5,000 80,050 Royal Bank of Canada 17,850 630,819 Wells Fargo & Company 10,000 200,100 910,969 Retailing - 1.9% Advance Auto Parts, Inc. 18,450 807,188 Food & Staples Retailing - 1.7% Sysco Corporation 31,235 728,713 Consumer Durables & Apparel - 1.6% Deckers Outdoor Corporation (a) 4,225 238,797 Jarden Corporation (a) 22,900 460,290 699,087 Household & Personal Products - 1.2% Church & Dwight Company, Inc. 9,875 537,299 Materials - 1.1% Air Products & Chemicals, Inc. 4,300 283,370 Sims Metal Management Ltd. American Depositary Receipt (b) 13,000 187,980 471,350 Consumer Services - 1.0% Chipotle Mexican Grill, Inc. (a) 3,200 209,632 Starwood Hotels & Resorts Worldwide, Inc. 11,350 236,761 446,393 Automobiles & Components - 1.0% Toyota Motor Corporation American Depositary Receipt (b) 5,340 422,714 Semiconductors - 0.8% Intel Corporation 22,000 347,160 Transportation - 0.7% Canadian Pacific Railway Ltd. 4,000 143,440 Expeditors International of Washington, Inc. 5,000 173,550 316,990 Healthy Living - 0.4% United Natural Foods, Inc. (a) 8,000 182,240 Commercial & Professional Services - 0.2% Interface, Inc., Class A 11,600 67,164 Total Common Stocks (Cost $30,999,245) 26,338,709 PRINCIPAL AMOUNT CORPORATE BONDS & NOTES - 25.3% Telecommunication Services - 6.2% AT&T Corporation 7.30%, due 11/15/11(c) $ 1,000,000 1,094,960 BellSouth Corporation 4.75%, due 11/15/12 500,000 513,610 France Telecom S.A. 7.75%, due 3/1/11(b) 500,000 541,779 Verizon Communications, Inc. 5.25%, due 4/15/13 500,000 525,080 2,675,429 Pharmaceuticals & Biotechnology - 3.6% Abbott Laboratories 5.60%, due 11/30/17 500,000 526,199 Amgen, Inc. 4.85%, due 11/18/14 500,000 514,302 Wyeth 5.50%, due 3/15/13(c) 500,000 526,897 1,567,398 Diversified Financials - 3.5% Goldman Sachs Group, Inc. (The) 6.60%, due 1/15/12 500,000 524,296 JPMorgan Chase & Company 4.60%, due 1/17/11 500,000 506,354 JPMorgan Chase & Company 4.50%, due 1/15/12 500,000 498,766 1,529,416 Technology Hardware & Equipment - 2.1% Xerox Corporation 7.625%, due 6/15/13 1,000,000 $ 920,785 Healthcare Equipment & Services - 2.0% Aetna, Inc. 5.75%, due 6/15/11 595,000 612,599 UnitedHealth Group, Inc. 4.875%, due 4/1/13 250,000 243,646 856,245 Software & Services - 1.2% Oracle Corporation 5.00%, due 1/15/11 500,000 527,069 Transportation - 1.2% Ryder System, Inc. 4.625%, due 4/1/10 500,000 502,752 Banks - 1.2% M&I Marshall & Ilsley Bank 3.95%, due 8/14/09 500,000 497,976 Real Estate - 1.1% Simon Property Group LP 4.875%, due 8/15/10 500,000 487,789 Automobiles & Components - 1.1% Toyota Motor Credit Corporation 5.50%, due 7/25/17(b)(c) 500,000 487,687 Consumer Durables & Apparel - 1.1% Newell Rubbermaid, Inc. 4.00%, due 5/1/10 500,000 483,555 Renewable Energy & Energy Efficiency - 1.0% Johnson Controls, Inc. 5.50%, due 1/15/16 500,000 435,654 Total Corporate Bonds & Notes (Cost $10,998,642) 10,971,755 U.S. GOVERNMENT AGENCIES - 9.9% Fannie Mae Pool 5.50%, due 3/1/12 119,985 123,156 Federal Farm Credit Bank 4.50%, due 10/25/11 500,000 534,066 Federal Farm Credit Bank 3.40%, due 4/22/16 500,000 493,842 Federal Home Loan Bank 3.125%, due 12/13/13 550,000 557,690 Federal Home Loan Bank 3.875%, due 12/14/18 550,000 530,792 Federal Home Loan Mortgage Corporation 3.75%, due 3/27/19 500,000 503,093 Federal National Mortgage Association 5.05%, due 11/5/12 500,000 500,267 Federal National Mortgage Association 3.00%, due 4/15/15 500,000 500,522 SLM Corporation 4.00%, due 7/25/14(d) 1,235,000 561,715 Total U.S. Government Agencies (Cost $4,988,451) 4,305,143 CERTIFICATES OF DEPOSIT - 0.4% Self Help Credit Union Environmental Certificate of Deposit 3.40%, due 8/8/10 95,000 95,025 Shorebank Pacific Time Deposit Receipt 3.75%, due 8/8/11 95,000 95,000 Total Certificates Of Deposit (Cost $190,025) 190,025 SHORT-TERM OBLIGATION - 3.3% Repurchase Agreement - State Street Bank & Trust Repurchase Agreement, 0.05%, dated 04/30/09, due 05/01/09, proceeds $1,444,573 (collateralized by a Federal Home Loan Bank, 4.375%, due 09/17/2010, value $1,476,234) (Cost $1,444,571) 1,444,571 TOTAL INVESTMENTS (e) - 99.5% (Cost $48,620,934) 43,250,203 Other Assets Less Liabilities - 0.5% 199,955 NET ASSETS -100.0% $ 43,450,158 (a) Non-income producing security. (b) Securities whose values are determined or significantly influenced by trading in markets other than the United States or Canada. (c) Step rate bond. Rate shown is currently in effect at April 30, 2009. (d) Floating rate bond. Rate shown is currently in effect at April 30, 2009. (e) The cost of investments for federal income tax purposes is $48,624,188 resulting in gross unrealized appreciation and depreciation of $1,947,284 and $7,321,269 respectively, or net unrealized depreciation of $5,373,985. See Notes to Schedule of Investments GREEN CENTURY EQUITY FUND PORTFOLIO OF INVESTMENTS April 30, 2009 (Unaudited) SHARES VALUE COMMON STOCKS - 99.7% Technology Hardware & Equipment - 12.9% 3Com Corporation (a) 3,600 $ 14,580 Adaptec, Inc. (a) 800 2,288 ADC Telecommunications, Inc. (a) 1,000 7,360 Arrow Electronics, Inc. (a) 1,050 23,877 Cisco Systems, Inc. (a) 52,638 1,016,966 Corning, Inc. 13,779 201,449 Dell, Inc. (a) 15,339 178,239 EMC Corporation (a) 18,074 226,467 Hewlett-Packard Company 21,631 778,284 Imation Corporation 300 3,000 International Business Machines Corporation 12,091 1,247,912 Lexmark International, Inc. (a) 700 13,734 Molex, Inc. 1,300 21,671 NetApp, Inc. (a) 2,950 53,985 Palm, Inc. (a) 1,000 10,490 Plantronics, Inc. 400 5,096 Polycom, Inc. (a) 800 14,912 QUALCOMM, Inc. 14,820 627,183 Seagate Technology 4,400 35,904 Sun Microsystems, Inc. (a) 6,675 61,143 Tellabs, Inc. (a) 3,300 17,292 Xerox Corporation 7,830 47,841 4,609,673 Pharmaceuticals & Biotechnology - 9.7% Affymetrix, Inc. (a) 500 2,345 Allergan, Inc. 2,730 127,382 Amgen, Inc. (a) 9,258 448,735 Amylin Pharmaceuticals, Inc. (a) 1,050 11,487 Biogen Idec, Inc. (a) 2,693 130,180 Dionex Corporation (a) 150 9,450 Endo Pharmaceuticals Holdings, Inc. (a) 1,020 16,871 Forest Laboratories, Inc. (a) 2,791 60,537 Genzyme Corporation (a) 2,399 127,939 Gilead Sciences, Inc. (a) 8,137 372,675 Illumina, Inc. (a) 1,124 41,981 Johnson & Johnson 24,922 1,304,916 King Pharmaceuticals, Inc. (a) 2,232 17,588 Life Technologies Corporation (a) 1,550 57,815 Merck & Company, Inc. 18,952 459,396 Millipore Corporation (a) 500 29,550 Mylan, Inc. (a) 2,800 37,100 Techne Corporation 350 20,027 Thermo Fisher Scientific, Inc. (a) 3,726 130,708 Waters Corporation (a) 900 39,753 Watson Pharmaceuticals, Inc. (a) 900 27,846 3,474,281 Diversified Financials - 6.9% Allied Capital Corporation 1,400 3,444 American Express Company 10,433 263,120 Bank of New York Mellon Corporation (The) 10,355 263,845 BlackRock, Inc. 195 28,571 Capital One Financial Corporation 3,358 56,213 Charles Schwab Corporation (The) 8,663 160,092 CIT Group, Inc. 4,030 8,947 CME Group, Inc. 595 131,703 Franklin Resources, Inc. 1,347 81,467 JPMorgan Chase & Company 33,714 1,112,562 Medallion Financial Corporation 100 737 Northern Trust Corporation 1,979 107,578 PHH Corporation (a) 500 8,390 SLM Corporation (a) 4,200 20,286 State Street Corporation 3,851 131,435 T. Rowe Price Group, Inc. 2,357 90,792 TradeStation Group, Inc. (a) 200 1,622 2,470,804 Food & Beverage - 6.6% Campbell Soup Company 1,836 47,222 Coca-Cola Company (The) 17,870 769,304 Dean Foods Company (a) 1,400 28,980 Flowers Foods, Inc. 700 16,170 General Mills, Inc. 2,961 150,093 Green Mountain Coffee Roasters, Inc. (a) 166 12,003 H.J. Heinz Company 2,780 95,688 Hershey Company (The) 1,479 53,451 J. M. Smucker Company (The) 1,050 41,370 Kellogg Company 2,304 97,021 Kraft Foods, Inc., Class A 13,250 310,050 McCormick & Company, Inc. 1,150 33,868 PepsiCo, Inc. 13,976 695,446 Tootsie Roll Industries, Inc. 218 5,308 2,355,974 Software & Services - 6.5% Adobe Systems, Inc. (a) 4,780 130,733 Advent Software, Inc. (a) 100 3,324 Autodesk, Inc. (a) 2,050 40,877 Automatic Data Processing, Inc. 4,501 158,435 BMC Software, Inc. (a) 1,700 58,939 Compuware Corporation (a) 2,208 16,516 Convergys Corporation (a) 1,100 11,121 eBay, Inc. (a) 9,926 163,481 Electronic Arts, Inc. (a) 2,887 58,750 Microsoft Corporation 68,874 1,395,387 Novell, Inc. (a) 3,000 11,280 Paychex, Inc. 3,075 83,056 Red Hat, Inc. (a) 1,700 29,359 Salesforce.com, Inc. (a) 950 40,670 Sapient Corporation (a) 700 3,591 Symantec Corporation (a) 7,291 125,770 2,331,289 Household & Personal Products - 5.7% Alberto-Culver Company 775 17,275 Avon Products, Inc. 3,908 88,946 Church & Dwight Company, Inc. 634 34,496 Clorox Company 1,188 66,587 Colgate-Palmolive Company 4,467 263,553 Energizer Holdings, Inc. (a) 500 28,650 Estee Lauder Companies, Inc. (The), Class A 1,050 31,395 Kimberly-Clark Corporation 3,665 180,098 Nu Skin Enterprises, Inc., Class A 500 6,410 Procter & Gamble Company 26,407 1,305,562 2,022,972 Retailing - 5.5% AutoZone, Inc. (a) 326 54,243 Bed Bath & Beyond, Inc. (a) 2,283 69,449 Best Buy Company, Inc. 3,001 115,179 Carmax, Inc. (a) 1,900 24,244 Charming Shoppes, Inc. (a) 800 2,792 Family Dollar Stores, Inc. 1,265 41,985 Foot Locker, Inc. 1,300 15,457 Gap, Inc. (The) 4,072 63,279 Genuine Parts Company 1,491 50,634 Home Depot, Inc. 15,263 401,722 J.C. Penney Company, Inc. 2,000 61,380 Kohl's Corporation (a) 2,706 122,717 Limited Brands, Inc. 2,460 28,093 Lowe's Companies, Inc. 13,327 286,531 Men's Wearhouse, Inc. (The) 500 9,320 Nordstrom, Inc. 1,432 32,406 Office Depot, Inc. (a) 2,500 6,475 Pep Boys - Manny, Moe & Jack (The) 300 2,220 RadioShack Corporation 1,200 16,896 Staples, Inc. 6,639 136,896 Target Corporation 6,847 282,507 Tiffany & Company 1,100 31,834 TJX Companies, Inc. 3,700 103,489 1,959,748 Healthcare Equipment & Services - 5.3% Baxter International, Inc. 5,488 266,168 Beckman Coulter, Inc. 559 29,381 Becton, Dickinson and Company 2,155 130,334 C.R. Bard, Inc. 882 63,178 Cerner Corporation (a) 611 32,872 CIGNA Corporation 2,500 49,275 Cross Country Healthcare, Inc. (a) 200 1,762 Edwards Lifesciences Corporation (a) 500 31,690 Gen-Probe, Inc. (a) 491 23,647 Health Management Associates, Inc., Class A (a) 2,200 10,274 Henry Schein, Inc. (a) 800 32,832 Hill-Rom Holdings, Inc. 600 7,788 Humana, Inc. (a) 1,482 42,652 Idexx Laboratories, Inc. (a) 538 21,143 IMS Health, Inc. 1,600 20,096 Intuitive Surgical, Inc. (a) 350 50,305 Invacare Corporation 300 4,617 McKesson Corporation 2,449 90,613 Medtronic, Inc. 10,079 322,528 Molina Healthcare, Inc. (a) 100 2,165 Patterson Companies, Inc. (a) 850 17,391 Quest Diagnostics, Inc. 1,410 72,375 St. Jude Medical, Inc. (a) 3,056 102,437 Stryker Corporation 2,070 80,130 UnitedHealth Group, Inc. 10,942 257,356 Varian Medical Systems, Inc. (a) 1,095 36,540 Zimmer Holdings, Inc. (a) 1,998 87,892 1,887,441 Energy - 4.9% Apache Corporation 2,966 216,103 Cameron International Corporation (a) 1,971 50,418 Chesapeake Energy Corporation 5,014 98,826 Clean Energy Fuels Corporation (a) 200 1,692 Devon Energy Corporation 4,051 210,044 EOG Resources, Inc. 2,295 145,687 Helmerich & Payne, Inc. 953 29,371 Hess Corporation 2,517 137,906 National Oilwell Varco, Inc. (a) 3,706 112,218 Newfield Exploration Company (a) 1,200 37,416 Noble Energy, Inc. 1,543 87,565 Pioneer Natural Resources Company 1,100 25,432 Quicksilver Resources, Inc. (a) 1,000 8,130 Smith International, Inc. 1,950 50,408 Southwestern Energy Company (a) 3,218 115,397 Spectra Energy Corporation 5,741 83,245 Sunoco, Inc. 1,058 28,048 Ultra Petroleum Corporation (a) 1,345 57,566 Williams Companies, Inc. 5,343 75,336 XTO Energy, Inc. 5,112 177,182 1,747,990 Banks - 4.6% Bank of Hawaii Corporation 338 11,877 BB&T Corporation 4,990 116,467 Cathay General Bancorp 400 4,488 Comerica, Inc. 1,362 28,575 Fifth Third Bancorp 4,697 19,258 First Horizon National Corporation 1,909 21,973 Heartland Financial USA, Inc. 100 1,478 Keycorp 4,479 27,546 M&T Bank Corporation 700 36,715 MGIC Investment Corporation 1,100 2,816 NewAlliance Bancshares, Inc. 1,000 12,910 People's United Financial, Inc. 3,100 48,422 PNC Financial Services Group, Inc. 3,889 154,393 Popular, Inc. 2,400 6,864 Regions Financial Corporation 5,618 25,225 SunTrust Banks, Inc. 3,410 49,240 Synovus Financial Corporation 2,500 8,075 U.S. Bancorp 15,945 290,518 Wainwright Bank & Trust Company 52 403 Wells Fargo & Company 38,056 761,500 1,628,743 Capital Goods - 4.2% 3M Company 6,252 360,115 A.O. Smith Corporation 303 9,420 Apogee Enterprises, Inc. 300 4,020 Baldor Electric Company 400 9,280 Brady Corporation, Class A 450 9,481 CLARCOR, Inc. 450 13,986 Cooper Industries Ltd., Class A 1,415 46,398 Cummins, Inc. 1,800 61,200 Deere & Company 3,891 160,543 Donaldson Company, Inc. 712 23,489 EMCOR Group, Inc. (a) 600 12,474 Emerson Electric Company 6,795 231,302 Fastenal Company 1,150 44,114 Gardner Denver, Inc. (a) 464 12,352 GATX Corporation 400 12,044 General Cable Corporation (a) 450 12,213 Graco, Inc. 500 11,795 Granite Construction, Inc. 298 11,756 Hubbell, Inc., Class B 500 16,600 Illinois Tool Works, Inc. 3,567 116,998 Kadant, Inc. (a) 100 1,234 Lincoln Electric Holdings, Inc. 304 13,537 Masco Corporation 3,300 29,238 Nordson Corporation 311 11,283 Pall Corporation 1,050 27,730 Quanta Services, Inc. (a) 1,811 41,164 Rockwell Automation, Inc. 1,378 43,531 Simpson Manufacturing Company, Inc. 300 6,678 Spirit Aerosystems Holdings, Inc. (a) 900 11,475 SPX Corporation 490 22,623 Tennant Company 150 2,230 Thomas & Betts Corporation (a) 521 16,214 Toro Company 350 10,633 Trex Company, Inc. (a) 100 1,095 W.W. Grainger, Inc. 587 49,238 Westinghouse Air Brake Technologies Corporation 429 16,362 1,483,845 Semiconductors - 3.5% Advanced Micro Devices, Inc. (a) 5,400 19,494 Analog Devices, Inc. 2,630 55,966 Entegris, Inc. (a) 800 1,184 Intel Corporation 49,929 787,880 Lam Research Corporation (a) 1,100 30,668 LSI Corporation (a) 5,700 21,888 Micron Technology, Inc. (a) 6,800 33,184 National Semiconductor Corporation 1,750 21,648 Novellus Systems, Inc. (a) 900 16,254 Texas Instruments, Inc. 11,486 207,437 Xilinx, Inc. 2,500 51,100 1,246,703 Food & Staples Retailing - 3.1% Costco Wholesale Corporation 3,825 185,895 CVS Caremark Corporation 13,191 419,210 Safeway, Inc. 3,931 77,637 SUPERVALU, Inc. 1,900 31,065 Sysco Corporation 5,316 124,022 Walgreen Company 8,766 275,516 1,113,345 Transportation - 3.0% Alaska Air Group, Inc. (a) 300 5,034 AMR Corporation (a) 2,531 12,048 Arkansas Best Corporation 200 4,616 Continental Airlines, Inc., Class B (a) 1,105 11,625 CSX Corporation 3,561 105,370 Expeditors International of Washington, Inc. 1,965 68,205 FedEx Corporation 2,774 155,233 Genesee & Wyoming, Inc., Class A (a) 300 9,000 J.B. Hunt Transport Services, Inc. 700 19,684 JetBlue Airways Corporation (a) 1,700 8,381 Kansas City Southern (a) 800 12,200 Norfolk Southern Corporation 3,380 120,598 Ryder System, Inc. 500 13,845 Southwest Airlines Company 6,912 48,246 United Parcel Service, Inc., Class B 8,924 467,082 1,061,167 Telecommunication Services - 2.8% Frontier Communications Corporation 2,900 20,619 Leap Wireless International, Inc. (a) 482 17,386 Sprint Nextel Corporation (a) 25,555 111,420 Telephone & Data Systems, Inc. 964 27,638 Verizon Communications, Inc. 25,499 773,639 Windstream Corporation 3,799 31,532 982,234 Materials - 2.5% Air Products & Chemicals, Inc. 1,956 128,900 Airgas, Inc. 750 32,340 Bemis Company, Inc. 900 21,636 Cabot Corporation 550 8,030 Calgon Carbon Corporation (a) 400 6,792 Domtar Corporation (a) 4,900 8,918 Ecolab, Inc. 1,412 54,433 H.B. Fuller Company 400 7,064 Lubrizol Corporation 596 25,759 MeadWestvaco Corporation 1,550 24,273 Minerals Technologies, Inc. 150 5,579 Nalco Holding Company 1,300 21,216 Nucor Corporation 2,915 118,611 Praxair, Inc. 2,733 203,909 Rock-Tenn Company, Class A 346 13,065 Schnitzer Steel Industries, Inc., Class A 192 9,516 Sealed Air Corporation 1,400 26,684 Sigma-Aldrich Corporation 1,026 44,980 Sonoco Products Company 901 21,993 Valspar Corporation 900 21,600 Wausau Paper Corporation 442 3,859 Weyerhaeuser Company 1,836 64,737 Worthington Industries, Inc. 600 8,940 882,834 Media - 2.2% Discovery Communications, Inc., Class A (a) 2,520 47,855 John Wiley & Sons, Inc., Class A 379 12,848 Meredith Corporation 350 8,778 New York Times Company (The), Class A 1,000 5,380 Omnicom Group, Inc. 2,856 89,878 Scholastic Corporation 200 3,946 Time Warner, Inc. 10,585 231,071 Walt Disney Company (The) 16,676 365,204 Washington Post Company (The), Class B 54 22,604 787,564 Insurance - 2.2% Aflac, Inc. 4,274 123,476 Ambac Financial Group, Inc. 2,600 2,366 Chubb Corporation 3,233 125,925 Cincinnati Financial Corporation 1,470 35,206 Erie Indemnity Company 300 10,596 Hartford Financial Services Group, Inc. 2,815 32,288 Lincoln National Corporation 2,300 25,852 MBIA, Inc. (a) 1,800 8,514 Phoenix Companies, Inc. (The) 1,000 1,560 Principal Financial Group, Inc. 2,131 34,821 Progressive Corporation (The) (a) 6,011 91,848 StanCorp Financial Group, Inc. 420 11,521 Travelers Companies, Inc. (The) 5,178 213,023 Unum Group 3,115 50,899 Wesco Financial Corporation 10 2,989 770,884 Consumer Services - 2.0% Capella Education Company (a) 128 6,577 Choice Hotels International, Inc. 300 8,979 Darden Restaurants, Inc. 1,206 44,586 DeVry, Inc. 556 23,663 McDonald's Corporation 9,976 531,621 Starbucks Corporation (a) 6,600 95,436 710,862 Consumer Durables & Apparel - 1.8% Black & Decker Corporation 543 21,883 Centex Corporation 1,100 12,034 Coach, Inc. (a) 3,142 76,979 D.R. Horton, Inc. 2,500 32,625 Deckers Outdoor Corporation (a) 100 5,652 Harman International Industries, Inc. 500 9,095 KB Home 700 12,649 Leggett & Platt, Inc. 1,400 20,104 Liz Claiborne, Inc. 900 4,266 Mattel, Inc. 3,438 51,432 Newell Rubbermaid, Inc. 2,500 26,125 NIKE, Inc., Class B 3,478 182,491 Phillips-Van Heusen Corporation 500 14,515 Pulte Homes, Inc. 1,935 22,272 Snap-On, Inc. 500 16,960 Stanley Works (The) 686 26,088 Timberland Company (The) (a) 400 6,496 Tupperware Brands Corporation 600 15,018 VF Corporation 777 46,053 Whirlpool Corporation 664 29,986 632,723 Utilities - 1.4% AGL Resources, Inc. 700 21,819 Alliant Energy Corporation 1,000 22,360 Atmos Energy Corporation 800 19,768 Avista Corporation 500 7,525 Cleco Corporation 500 10,545 Consolidated Edison, Inc. 2,431 90,263 Energen Corporation 649 23,442 EQT Corporation 1,134 38,136 IDACORP, Inc. 400 9,588 MGE Energy, Inc. 201 6,167 National Fuel Gas Company 750 24,532 New Jersey Resources Corporation 400 13,168 Nicor, Inc. 400 12,856 NiSource, Inc. 2,500 27,475 Northwest Natural Gas Company 243 9,939 NSTAR 929 29,180 OGE Energy Corporation 800 20,568 Pepco Holdings, Inc. 1,954 23,350 Piedmont Natural Gas Company, Inc. 630 15,385 Questar Corporation 1,550 46,066 UGI Corporation 974 22,344 WGL Holdings, Inc. 450 14,013 508,489 Renewable Energy & Energy Efficiency - 1.1% Applied Materials, Inc. 11,905 145,360 Cree, Inc. (a) 800 21,912 Energy Conversion Devices, Inc. (a) 450 8,271 First Solar, Inc. (a) 370 69,297 ITC Holdings Corporation 443 19,284 Itron, Inc. (a) 300 13,800 Johnson Controls, Inc. 5,309 100,924 Ormat Technologies, Inc. 164 5,773 SunPower Corporation, Class A (a) 750 20,535 Zoltek Companies, Inc. (a) 250 1,967 407,123 Commercial & Professional Services - 0.7% Avery Dennison Corporation 1,016 29,200 Deluxe Corporation 450 6,525 Herman Miller, Inc. 500 7,435 HNI Corporation 400 6,200 Interface, Inc., Class A 400 2,316 Kelly Services, Inc. 200 2,272 Knoll, Inc. 420 2,974 Manpower, Inc. 723 31,154 Monster Worldwide, Inc. (a) 1,150 15,870 Pitney Bowes, Inc. 1,850 45,399 R.R. Donnelley & Sons Company 1,850 21,552 Robert Half International, Inc. 1,400 33,628 Standard Register Company (The) 100 522 Steelcase, Inc. 500 2,265 Stericycle, Inc. (a) 766 36,063 Team, Inc. (a) 100 1,437 Tetra Tech, Inc. (a) 552 13,557 258,369 Real Estate - 0.3% Brookfield Properties Corporation 1,800 13,446 CB Richard Ellis Group, Inc., Class A (a) 1,942 14,565 Forest City Enterprises, Inc., Class A 650 5,480 Jones Lang LaSalle, Inc. 350 11,295 Liberty Property Trust 888 21,614 ProLogis 3,756 34,217 Regency Centers Corporation 650 24,342 124,959 Automobiles & Components - 0.2% BorgWarner, Inc. 1,000 28,950 Harley-Davidson, Inc. 2,418 53,583 Modine Manufacturing Company 200 764 83,297 Healthy Living - 0.1% Gaiam, Inc. (a) 100 582 Hain Celestial Group, Inc. (The) (a) 350 5,842 United Natural Foods, Inc. (a) 400 9,112 Whole Foods Market, Inc. 1,250 25,912 41,448 Total Securities (Cost $48,929,401) 35,584,761 SHORT-TERM OBLIGATION - 0.3% Repurchase Agreement - State Street Bank & Trust Repurchase Agreement, 0.05%, dated 04/30/09, due 05/01/09, proceeds $104,366 (collateralized by a Federal Home Loan Bank, 4.375%, due 09/17/2010, value $110,324) (Cost $104,366) 104,366 TOTAL INVESTMENTS (b) - 100.0% (Cost $49,033,767) 35,689,127 Other Assets Less Liabilities - 0.0% 14,578 NET ASSETS -100.0% $ 35,703,705 (a) Non-income producing security. (b) The cost of investments for federal income tax purposes is $49,823,853 resulting in gross unrealized appreciation and depreciation of $1,017,447 and $15,152,173 respectively, or net unrealized depreciation of $14,134,726. See Notes to Schedule of Investments GREEN CENTURY BALANCED FUND GREEN CENTURY EQUITY FUND NOTES TO SCHEDULES OF INVESMENTS (Unaudited) Green Century Funds (the Trust) is a Massachusetts business trust which offers two separate series, the Green Century Balanced Fund (the Balanced Fund) and the Green Century Equity Fund (the Equity Fund), collectively, the Funds. The Trust is registered under the Investment Company Act of 1940, as amended (the Act), as an open-end management investment company. The Trust accounts separately for the assets, liabilities and operations of each series. The Balanced Fund commenced operations on March 18, 1992 and the Equity Fund commenced operations on September 13, 1995. The preparation of financial statements in conformity with U.S. generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements. Actual results could differ from those estimates. The following is a summary of the Funds significant accounting policies: (A) Investment Valuation: Equity securities listed on national securities exchanges other than NASDAQ are valued at last sale price. If a last sale price is not available, securities listed on national exchanges other than NASDAQ are valued at the mean between the closing bid and closing ask prices. NASDAQ National Market ® and SmallCap SM securities are valued at the NASDAQ Official Closing Price ("NOCP"). The NOCP is based on the last traded price if it falls within the concurrent best bid and ask prices and is normalized pursuant to NASDAQ's published procedures if it falls outside this range. If an NOCP is not available for any such security, the security is valued at the last sale price, or, if there have been no sales that day, at the mean between the closing bid and closing ask prices. Unlisted equity securities are valued at last sale price, or when last sale prices are not available, at the last quoted bid price. Debt securities (other than certificates of deposit and short-term obligations maturing in sixty days or less) are valued on the basis of valuations furnished by a pricing service which takes into account appropriate factors such as institution-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, and other market data, without exclusive reliance on quoted prices or exchange or over-the-counter prices, since such valuations are believed to reflect more accurately the fair value of the securities. Securities, if any, for which there are no such valuations or quotations available, or for which the market quotation is not reliable, are valued at fair value by management as determined in good faith under guidelines established by the Trustees. Certificates of deposit are valued at cost plus accrued interest. Short-term obligations maturing in sixty days or less are valued at amortized cost, which approximates market value. Various inputs are used in determining the value of the Funds investments. These inputs are summarized in the three broad levels listed below: Level 1  quoted prices for active markets for identical securities. An active market for the security is a market in which transactions occur with sufficient frequency and volume to provide pricing information on an ongoing basis. A quoted price in an active market provides the most reliable evidence of fair value. Level 2  other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Quoted prices for identical or similar assets in markets that are not active. Inputs that are derived principally from or corroborated by observable market data. An adjustment to any observable input that is significant to the fair value may render the measurement a Level 3 measurement. Level 3  significant unobservable inputs, including the Funds own assumptions in determining the fair value of investments. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. GREEN CENTURY BALANCED FUND GREEN CENTURY EQUITY FUND NOTES TO SCHEDULES OF INVESMENTS (Unaudited) The following is a summary of the inputs used to value the Balanced Funds net assets as of 4/30/09: Valuation Inputs Investment in Securities Other Financial Instruments* Level 1  Quoted Prices $ 29,958,981 - Level 2  Other Significant Observable Inputs 13,291,222 - Level 3  Significant Unobservable Inputs - - Total $ 43,250,203 - The following is a summary of the inputs used to value the Equity Funds net assets as of 4/30/09: Valuation Inputs Investment in Securities Other Financial Instruments* Level 1  Quoted Prices $ 35,584,761 - Level 2  Other Significant Observable Inputs 104,366 - Level 3  Significant Unobservable Inputs - - Total $ 35,689,127 - * Other financial instruments are derivatives instruments not reflected in the Schedule of Investments, such as futures, forwards and swap contracts, which are valued at the unrealized appreciation/depreciation on the investment. (B) Securities Transactions and Investment Income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are determined using the identified cost basis. Interest income, including amortization of premiums and accretion of discounts on bonds, is recognized on the accrual basis and dividend income is recorded on ex-dividend date. (C) Options Transactions : The Balanced Fund may utilize options to hedge or protect from adverse movements in the market values of its portfolio securities and to enhance return. The Equity Fund may utilize options to hedge against possible increases in the value of securities which are expected to be purchased by the Equity Fund or possible declines in the value of securities which are expected to be sold by the Equity Fund. The use of options may involve risks such as the possibility of illiquid markets or imperfect correlation between the value of the option and the underlying securities. The Funds may write put or call options. Premiums received upon writing put or call options are recorded as an asset with a corresponding liability which is subsequently adjusted to the current market value of the option. Changes between the initial premiums received and the current market value of the options are recorded as unrealized gains or losses. When an option is closed, expired or exercised, a gain or loss is realized and the liability is eliminated. The Funds continue to bear the risk of adverse movements in the price of the underlying assets during the period of the option, although any potential loss during the period would be reduced by the amount of the option premium received. As required by the Act, liquid securities are designated as collateral in an amount equal to the market value of open options contracts. GREEN CENTURY BALANCED FUND GREEN CENTURY EQUITY FUND NOTES TO SCHEDULES OF INVESMENTS (Unaudited) (D) Repurchase Agreements: The Funds may enter into repurchase agreements with selected banks or broker-dealers that are deemed by the Funds adviser to be creditworthy pursuant to guidelines established by the Board of Trustees. Each repurchase agreement is recorded at cost, which approximates fair value. The Funds require that the market value of collateral, represented by securities (primarily U.S. Government securities), be sufficient to cover payments of interest and principal and that the collateral be maintained in a segregated account with a custodian bank in a manner sufficient to enable the Funds to obtain those securities in the event of a default of the counterparty. In the event of default or bankruptcy by the counterparty to the repurchase agreement, retention of the collateral may be subject to legal proceedings. Item 2 . Controls and Procedures (a) Based on an evaluation of the registrants disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended, the Disclosure Controls) as of a date within 90 days of the filing date (the Filing Date) of this Form N-Q (the Report), the registrants principal executive officer and principal financial officer have concluded that the Disclosure Controls are effectively designed to ensure that information that is required to be disclosed by the registrant in the Report is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commissions rules and forms, including ensuring that information required to be disclosed in the Report is accumulated and communicated to the registrants management, including the registrants principal executive officer and principal financial officer, as appropriate to allow timely decisions regarding required disclosures. (b) There were no changes in the registrants internal controls over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act of 1940) that occurred during the registrants last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrants internal control over financial reporting. Item 3 . Exhibits Certifications for each principal executive and principal financial officer as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, (17 CFR 270.30a-2(a)) are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Green Century Funds /s/ Kristina A. Curtis Kristina A. Curtis President and Principal Executive Officer June 26, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. /s/ Kristina A. Curtis Kristina A. Curtis President and Principal Executive Officer June 26, 2009 /s/ Kristina A. Curtis Kristina A. Curtis Treasurer and Principal Financial Officer June 26, 2009
